USCA11 Case: 21-10721      Date Filed: 06/03/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10721
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
DARIO PINSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:15-cr-20184-CMA-1
                   ____________________
USCA11 Case: 21-10721               Date Filed: 06/03/2022   Page: 2 of 6




2                            Opinion of the Court               21-10721


Before JORDAN, NEWSOM, and MARCUS, Circuit Judges.
PER CURIAM:
       Dario Pinson, represented by counsel, appeals the district
court’s denial of his pro se motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A), as modified by § 603(b) of the First Step
Act. 1 On appeal, Pinson argues that the district court did not pro-
vide a sufficient basis for its denial of his motion, show that it
properly weighed the 18 U.S.C. § 3553(a) factors, or properly eval-
uate his health conditions. After thorough review, we affirm.
        We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). “To obtain reversal of a
district court judgment that is based on multiple, independent
grounds, [the appellant] must convince us that every stated ground
for the judgment against him is incorrect.” United States v. Maher,
955 F.3d 880, 885 (11th Cir. 2020) (quotations omitted).
       District courts lack the inherent authority to modify a term
of imprisonment, but may do so within § 3582(c)’s provisions.
18 U.S.C. § 3582(c); United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020), cert. denied, 141 S. Ct. 2635 (2021). As amended
by § 603(b) of the First Step Act, § 3582(c) now provides, in relevant
part, that:


1
    Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-10721          Date Filed: 06/03/2022      Page: 3 of 6




21-10721                Opinion of the Court                           3

       the court, upon motion of the Director of the Bureau
       of Prisons [(“BOP”)], or upon motion of the defend-
       ant after the defendant has fully exhausted all admin-
       istrative rights to appeal a failure of the [BOP] to bring
       a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the war-
       den of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment . . . , after con-
       sidering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . ex-
       traordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the Sen-
       tencing Commission.

18 U.S.C. § 3582(c)(1)(A).
        To grant a reduction under § 3582(c)(1)(A), a district court
must find that three necessary conditions are satisfied: “support in
the § 3553(a) factors, extraordinary and compelling reasons, and ad-
herence to § 1B1.13’s policy statement.” United States v. Tinker,
14 F.4th 1234, 1237–38 (11th Cir. 2021). District courts are not re-
quired to address these three conditions in a specific sequence, as
the absence of even one forecloses a sentence reduction. Id. Thus,
when a district court finds against the defendant on one factor and
sufficiently explains its decision as to that factor, it need not address
the remaining factors. United States v. Giron, 15 F.4th 1343, 1347,
1350 (11th Cir. 2021) (affirming the denial of compassionate release
USCA11 Case: 21-10721         Date Filed: 06/03/2022     Page: 4 of 6




4                       Opinion of the Court                 21-10721

when the district court only addressed extraordinary and compel-
ling circumstances, and not the § 3553(a) factors).
       Under § 3553(a), a district court’s sentence must be suffi-
cient, but not greater than necessary, to achieve the goals of sen-
tencing, which are as follows: reflecting the seriousness of the of-
fense, promoting respect for the law, providing just punishment,
deterring future criminal conduct, protecting the public, and
providing the defendant with any needed training or treatment.
18 U.S.C. § 3553(a)(2)(A)-(D). Section 3553(a) also requires district
courts to consider the nature and circumstances of the offense, the
defendant’s history and characteristics, the kinds of sentences avail-
able, the Sentencing Guidelines, any pertinent policy statement,
the need to avoid disparate sentences between similarly-situated
defendants, and the need to provide restitution to any victims. Id.
§ 3553(a)(1), (a)(3)-(7).
        When considering the § 3553(a) factors, the district court is
not required to discuss each of them, nor explicitly state that it con-
sidered each of them. United States v. Kuhlman, 711 F.3d 1321,
1326 (11th Cir. 2013). Nonetheless, a district court “must explain
its sentencing decisions adequately enough to allow for meaningful
appellate review” of its denial of compassionate release, and it
“must indicate that [it] considered the [applicable] factors.” United
States v. Cook, 998 F.3d 1180, 1183–84 (11th Cir. 2021) (quotations
omitted, alteration adopted). However, it “need not exhaustively
analyze every factor in its order” but merely must provide suffi-
cient analysis for meaningful appellate review. Id. at 1184.
USCA11 Case: 21-10721          Date Filed: 06/03/2022       Page: 5 of 6




21-10721                 Opinion of the Court                           5

        Here, the district court did not abuse its discretion in deny-
ing Pinson’s motion for compassionate release based on its §
3553(a) analysis. Harris, 989 F.3d at 911. As the record reflects, the
district court’s analysis was more than sufficient. The district court
specified that it had “carefully reviewed” the parties’ filings and the
record and had considered Pinson’s “violent offense conduct,” his
age and health, the seriousness of the offense, and whether com-
passionate release would undermine respect for the law, deter
criminal conduct, and protect the public. Kuhlman, 711 F.3d at
1326. The court also addressed Pinson’s behavioral record while
incarcerated, both good and bad, listing his behavioral violations
and acknowledging in a footnote his records reflecting that, in
2020, he began improving his education, completed several BOP
programs, and worked in the kitchen. Then, the district court cited
several § 3553(a) factors -- including Pinson’s offense conduct and
criminal and disciplinary history -- in determining that he could en-
danger the community. After considering the arguments and the
§ 3553(a) factors it deemed most relevant, including whether Pin-
son posed a danger to the community, the district court deter-
mined, within its discretion, that the negative factors outweighed
the positive one. Cook, 998 F.3d at 1183–84.
       In short, the district court addressed a range of § 3553(a) fac-
tors, and, overall, its analysis reflected that it considered the parties’
arguments and addressed specific, relevant factors as they applied
to his case. Id. at 1184. Because the district court did not abuse its
discretion in weighing the § 3553(a) factors, and because that
USCA11 Case: 21-10721        Date Filed: 06/03/2022    Page: 6 of 6




6                      Opinion of the Court                21-10721

determination is dispositive of any relief, we need not address Pin-
son’s arguments concerning the district court’s evaluation of his
medical conditions. Accordingly, we affirm.
      AFFIRMED.